Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 1 of 21 PageID #: 191




                       Exhibit 8
Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 2 of 21 PageID #: 192




    U.S. Patent No. 7,803,423




                                 Page 1 of 20
                                Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 3 of 21 PageID #: 193
                                                             U.S. Patent No. 7,803,423: Claim 1
      "1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"
    1. A method of producing nanoparticles The Samsung Q60R QLED TV is an exemplary LED TV (the “Samsung TV”) that includes nanoparticles.
    comprising: effecting conversion of a
    nanoparticle precursor composition to a
    material of the nanoparticles,




                                                 For example, the Samsung TV includes quantum dots (the “Samsung Quantum Dots”)1.



1
  Upon information and belief, all Samsung QLED TVs listed in Exhibit 6 include the same Quantum Dots. For example, Samsung QLED TV’s display stack includes a Blue LED and
layer of Quantum Dots in a Quantum Dot Layer.

See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (SAIT, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides
11, 16.
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained;
see also e.g., https://www.samsung.com/global/tv/blog/stained-glass-and-quantum-dot-technology/;
see also e.g., https://www.displaydaily.com/article/display-daily/future-of-quantum-dot-display-niche-or-mainstream;
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained.

Samsung’s QD-OLED TV displays operate in substantially the same way in that they are comprised of a Blue OLED and Quantum Dot layer.

See e.g., https://www.cnet.com/news/samsung-reportedly-working-on-quantum-dot-oled-tv-hybrid/.

                                                                                  Page 2 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 4 of 21 PageID #: 194
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-4k-tvs/43-class-q60-qled-smart-4k-
                                       uhd-tv-2019-qn43q60rafxza/




                                       See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-tv/technology/

                                       The Samsung Quantum Dots used in the Samsung TV are nanoparticles.




                                                                    Page 3 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 5 of 21 PageID #: 195
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., https://news.samsung.com/global/how-qled-achieves-excellence-in-picture-quality;
                                       See also e.g., https://www.hitechcentury.com/samsungs-next-gen-qled-tv-showcased-at-sea-forum-2017/;




                                                                    Page 4 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 6 of 21 PageID #: 196
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., https://www.forbes.com/sites/johnarcher/2017/09/19/what-is-qled-and-why-does-it-
                                       matter/#732982817fb3.




                                                                    Page 5 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 7 of 21 PageID #: 197
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., https://news.samsung.com/za/why-are-quantum-dot-displays-so-good.




                                                                    Page 6 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 8 of 21 PageID #: 198
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., https://www.cnet.com/news/quantum-dots-how-nanocrystals-can-make-lcd-tvs-better/.

                                       Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.




                                                                    Page 7 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 9 of 21 PageID #: 199
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                       Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                       at Slides 8, 15.

                                       Samsung demonstrates that a molecular interface exists between In, P, Zn, and S within their Quantum Dot
                                       cores.




                                                                    Page 8 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 10 of 21 PageID #: 200
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       Se e.g.e, “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                       Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                       at Slide 8.


                                                                    Page 9 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 11 of 21 PageID #: 201
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"
                                      Samsung’s Quantum Dots are produced using a method. For example, Samsung discloses the use of a “one pot
                                      synthesis with high concentration” to make Quantum Dots.




                                       See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                       Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                       at Slide 8.

                                       Further, Samsung depicts a lab scale reaction setup for Quantum Dot synthesis and the injection of metal-
                                       organics (“nanoparticle precursor composition”).




                                                                   Page 10 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 12 of 21 PageID #: 202
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                       Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                       at Slide 13.

                                       Further, Samsung discloses various large scale and mass production reaction setups for Quantum Dot synthesis.




                                                                   Page 11 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 13 of 21 PageID #: 203
                                                       U.S. Patent No. 7,803,423: Claim 1
"1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"




                                       See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                       Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                       at Slide 10.

                                       Samsung’s Quantum Dot synthesis process effects conversion of a nanoparticle precursor composition to a
                                       material of the nanoparticles. For example, upon information and belief, Samsung’s Quantum Dots are formed
                                       using the following synthesis process, which converts a nanoparticle precursor composition to a material of the
                                       nanoparticles:

                                       “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                       (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                       then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp
                                       absorption peak at 370 nm.”




                                                                   Page 12 of 20
                            Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 14 of 21 PageID #: 204
                                                            U.S. Patent No. 7,803,423: Claim 1
    "1. A method of producing nanoparticles comprising: effecting conversion of a nanoparticle precursor composition to a material of the nanoparticles,"
                                          See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                          Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                          Technology, Samsung Electronics) (Exhibit 13), at 14972.




                                                Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color
                                                Gamut Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced
                                                Institute of Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.




2
 Dr. Eunjoo Jang of Samsung’s Advanced Institute of Technology (SAIT) is responsible for the synthesis of Samsung’s Quantum Dots. See e.g.,
https://news.samsung.com/global/quantum-dot-artisan-dr-eunjoo-jang-samsung-fellow. SAIT is Samsung’s Research and Development Center. See e.g.,
https://www.sait.samsung.co.kr/saithome/mobile/research/what.do. The cited paper—authored by Eunjoo Jang—describes a method for synthesizing InP/ZnSe/ZnS quantum dots. As
previously shown, Samsung describes its quantum dots as comprising a core-shell structure of InP/ZnSe/ZnS. See e.g., “Environmentally Friendly Quantum Dots for Display
Applications,” Eunjoo Jang (Samsung Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8.

                                                                               Page 13 of 20
                             Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 15 of 21 PageID #: 205
                                                               U.S. Patent No. 7,803,423: Claim 1
   "said precursor composition comprising a first precursor species containing a first ion to be incorporated into the nanoparticles and a separate second
                                      precursor species containing a second ion to be incorporated into the nanoparticles,"
said precursor composition comprising The method used to synthesize the Samsung Quantum Dots uses a precursor composition comprising a first
a first precursor species containing a       precursor species containing a first ion to be incorporated into the nanoparticles and a separate second precursor
first ion to be incorporated into the        species containing a second ion to be incorporated into the nanoparticles.
nanoparticles and a separate second
precursor species containing a second        Samsung’s Quantum Dot synthesis process effects conversion of a nanoparticle precursor composition to a
ion to be incorporated into the              material of the nanoparticles. For example, upon information and belief, Samsung’s Quantum Dots are formed
nanoparticles,                               using the following synthesis process, which converts a nanoparticle precursor composition to a material of the
                                             nanoparticles:

                                           “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                           (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                           then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp
                                           absorption peak at 370 nm.”

                                           See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                           Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                           Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                           Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color
                                           Gamut Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced
                                           Institute of Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                           The precursor composition comprises a fist precursor specific containing a first ion to be incorporated into the
                                           nanoparticles and a separate second precursor species containing a second ion to be incorporated into the
                                           nanoparticles. For example, Samsung’s Quantum Dot synthesis process demonstrates that, at least, two of

                                                                        Page 14 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 16 of 21 PageID #: 206
                                                         U.S. Patent No. 7,803,423: Claim 1
"said precursor composition comprising a first precursor species containing a first ion to be incorporated into the nanoparticles and a separate second
                               precursor species containing a second ion to be incorporated into the nanoparticles,"
                                      In(LA)3, Zn(OA)2, and (TMS)3P are precursor species comprised of ions contained in Samsung’s resulting
                                      Quantum Dot nanoparticle core. Id.

                                        Samsung also demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum
                                        Dot cores, which means that precursor species containing, at least, In, P, Zn, and S are used in the synthesis
                                        process.




                                                                    Page 15 of 20
                        Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 17 of 21 PageID #: 207
                                                         U.S. Patent No. 7,803,423: Claim 1
"said precursor composition comprising a first precursor species containing a first ion to be incorporated into the nanoparticles and a separate second
                               precursor species containing a second ion to be incorporated into the nanoparticles,"




                                        See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                        Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                        at Slide 8.




                                                                    Page 16 of 20
                           Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 18 of 21 PageID #: 208
                                                            U.S. Patent No. 7,803,423: Claim 1
 “wherein said conversion is effected in the presence of a molecular cluster compound different from the first precursor species and the second precursor
                                       species under conditions permitting seeding and growth of the nanoparticles.”
wherein said conversion is effected in     The conversion in the method used to synthesize the Samsung Quantum Dots is effected in the presence of a
the presence of a molecular cluster        molecular cluster compound different from the first precursor species and the second precursor species under
compound different from the first          conditions permitting seeding and growth of the nanoparticles.
precursor species and the second
precursor species under conditions         For example, Samsung’s Quantum Dots are formed using the following synthesis process, which converts a
permitting seeding and growth of the       nanoparticle precursor composition to a material of the nanoparticles:
nanoparticles.
                                           “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                           (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                           then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp
                                           absorption peak at 370 nm.”

                                          See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                          Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                          Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                          Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color
                                          Gamut Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced
                                          Institute of Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                          The conversion is effected in the presence of a molecular cluster compound different from the first precursor
                                          species and the second precursor species under conditions permitting seeding and growth of the nanoparticles.
                                          For example, Samsung’s Quantum Dot synthesis process demonstrates that, at least, In(LA)3, Zn(OA)2, and
                                          (TMS)3P are precursor species and a molecular cluster compound that are all different from each other and
                                          comprised of ions contained in Samsung’s resulting Quantum Dot nanoparticle core. Id.

                                                                      Page 17 of 20
                         Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 19 of 21 PageID #: 209
                                                           U.S. Patent No. 7,803,423: Claim 1
“wherein said conversion is effected in the presence of a molecular cluster compound different from the first precursor species and the second precursor
                                     species under conditions permitting seeding and growth of the nanoparticles.”

                                        Samsung also demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum
                                        Dot cores, which means that precursor species and a molecular cluster compound containing, at least, In, P, Zn,
                                        and S are used in the synthesis process.




                                        See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                        Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                        at Slide 8.
                                                                     Page 18 of 20
                         Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 20 of 21 PageID #: 210
                                                           U.S. Patent No. 7,803,423: Claim 1
“wherein said conversion is effected in the presence of a molecular cluster compound different from the first precursor species and the second precursor
                                     species under conditions permitting seeding and growth of the nanoparticles.”

                                        The conversion is effected under conditions permitting seeding and growth of nanoparticles. For example,
                                        Samsung’s Quantum Dots are formed using the following synthesis process:

                                        “During the InP synthesis, unlike the LaMer type growth, it has been known that the initial nucleation
                                        phase completely consumes the highly reactive P precursor such as (TMS)3P, and further growth takes
                                        place through the Ostwald ripening, which results in a large size distribution.”

                                        “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                        (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                        then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp
                                        absorption peak at 370 nm.”

                                        See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                        Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                        Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                        Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color
                                        Gamut Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced
                                        Institute of Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                        Further, Samsung discloses its material design and synthesis process which permits seeding and growth of
                                        nanoparticles.




                                                                     Page 19 of 20
                         Case 2:20-cv-00038-JRG Document 1-9 Filed 02/14/20 Page 21 of 21 PageID #: 211
                                                           U.S. Patent No. 7,803,423: Claim 1
“wherein said conversion is effected in the presence of a molecular cluster compound different from the first precursor species and the second precursor
                                     species under conditions permitting seeding and growth of the nanoparticles.”




                                        See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung
                                        Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12)
                                        at Slide 13.




                                                                     Page 20 of 20
